Citation Nr: 0615096	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic bronchitis.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

A review of the documentary evidence of record shows the 
veteran's original claims folder was misplaced.  Of record is 
the March 2002 rating decision, a September 2005 statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
and the veteran's July 2003 substantive appeal (VA Form 9).  
The only medical evidence of record is an April 2003 VA 
examination report.

The September 2005 SOC indicates that the evidence reviewed 
by the RO included medical records dated from February 1993 
to December 1994 from Dr. Cianculli, a report from Dr. 
Huyette dated in October 2001, VA treatment records dated 
from September 2000 to March 2002, and medical records from 
March 1992 to March 1999 from Fitzgerald Mercy Hospital.  The 
September 2005 SSOC indicates that the evidence included an 
October 2003 chest X-ray.  None of that medical evidence is 
of record.

In an October 2002 written statement, the veteran indicated 
that he had obtained 35 pages of service medical records from 
VA.  He stated that there was evidence showing he was 
assigned to limited duty after spending two months in the 
fort hospital.  There was also a reference to the veteran 
having rales in both of his lungs upon separation.  The 
veteran offered to send VA copies of those records to assist 
in the adjudication of his claim.

In addition, the September 2005 SOC indicates that a prior, 
February 1947, rating decision had denied service connection 
for bronchitis.  The RO indicated in the March 2002 rating 
decision that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for chronic bronchitis.  However, in the September 
2005 SOC, the RO reopened the claim but then denied it on the 
merits.  Nevertheless, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision: "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 
167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  Therefore, 
the RO should also attempt to obtain a copy of the 1947 
rating decision and the notice which was sent to the veteran.

It appears the veteran's claims folder was lost after 
certification of his claims to the Board.  Therefore, no 
attempt has yet been made to rebuild his claims folder.  The 
Board finds that a remand is required to obtain, if possible, 
duplicates of any evidence previously associated with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative, inform them of the 
missing claims folder and medical records, 
and specifically request their assistance 
in obtaining any relevant medical records 
or documents pertaining to the claim that 
they may have in their possession or are 
aware of.  This specifically includes 
copies of service medical records, which 
the veteran indicated he had obtained in 
October 2002, and a copy of the February 
1947 rating decision or notice letter.  
The veteran's assistance in obtaining such 
records should be requested to the extent 
indicated, and he should be requested to 
sign and submit appropriate consent forms 
to release any private medical records to 
VA, including those from Dr. Cianculli, 
Dr. Huyette, and Fitzgerald Mercy 
Hospital.  Any such records should be 
obtained and associated with the existing 
claims folder.  In addition, the RO should 
obtain all of the veteran's VA treatment 
records.

2.  The veteran should be specifically 
advised that he may submit or identify any 
evidence which is not already of record 
which he believes might be relevant to 
assist him in establishing his claims, to 
include medical opinions, medical records, 
or lay statements.  He should be advised 
to provide any evidence in his possession 
that pertains to the claim.

3.  The RO should undertake any additional 
development of the claim which is 
warranted.

4.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for chronic bronchitis 
and bronchial asthma.  With regard to the 
claim of entitlement to service connection 
for bronchitis, if the original final 
rating dated in February 1947 cannot be 
identified by content, or notice thereof 
to the veteran cannot be documented, the 
RO, if it does not reopen the claim, 
should specifically discuss how it has 
been determined that a prior rating 
decision is final and how it has been 
determined that the additional evidence is 
not new and material.

5.  If the date of the prior rating 
decision cannot be determined, then the RO 
should adjudicate the veteran's claim of 
entitlement to service connection for 
chronic bronchitis on the merits, as if 
there was no prior final decision with 
regard to this claim.  With regard to both 
claims, if the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the September 2005 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


